Exhibit 10.2

FULTON FINANCIAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

[DATE]

[NON-EMPLOYEE DIRECTOR NAME]

[NON-EMPLOYEE DIRECTOR ADDRESS]

 

Dear       :

Pursuant to the terms and conditions of the Fulton Financial Corporation 2011
Directors’ Equity Participation Plan (the ‘Plan’), you have been granted a
Restricted Stock Award for                         shares (the ‘Award’) of stock
as outlined below.

 

Award Granted To:                  Award Grant Date:                  Shares
Granted:                  Award Price per Share:   $ Vesting Schedule:
                

 

Very Truly Yours, R. Scott Smith, Jr.

Chairman, Chief Executive Officer

and President

By my signature below, I hereby acknowledge receipt of this Award which has been
granted to me on the date shown above, in accordance with the terms and
conditions of the Plan. I further acknowledge having received a copy of the
Prospectus for the Plan and agree to conform to all of the terms and conditions
of the Prospectus and the Plan.

 

Signature:     Date:              